April 29, 2015

                                   01-14-00485-CV
                         COURT OF APPEALS AT AUSTIN
                           THIRD DISTRICT OF TEXAS

                      COURT OF APPEALS NO.03-14-00485-CV
                        TRIAL COURT CASE N0.259,941-C

            STYLE: JOHN REED JR. V. FARMERS INS. GROUP ET AL.

                    MOTION TO EXTEND TIME TO FILE BRIEF                            >                   v
                      PURSUANT TO RULES OF APP. PROC.                            ^ RECEIVED ^
                                                                                     APR 2 9 2015
                                                                                   THIRD COURT OF APPEALS
                                                                                       JEFFREY D.KYLE y
Appellant states the Deadline to file the Brief isApril 27, 2015 and appellant is
requesting to extend that time to file his Brief is (1) one week after the Appeal C lerk
receive the Supplement trial court Reporter Record and Clerk Record thatwas recently
requested from the Trial Court. Appellant has previously filed three or four extensions.

  Appellant request that this Honorable Court embrace the body ofthis motion and
grant all things.
                            RESPECTFULLY SUBMITTED



                                    JOHN REED JR.
                    715 SO. 32nd STREET TEMPLE, TEXAS 76501
                            254 778 2558 cell 254 913 2358

APPELLANT HAS ATTEMTED TO CONFER THE DEFENDANTS COUNSEL
BUT COULD NOT MAKE CONTACT..

                            CERTIFICATE OF SERVICE
  il,John Reed Jr. hereby certify that a true and correct copy of the foregoing motion is
being sentto the Appeals Court Clerk by Certified U. S. Mail return Requested Receipt
and faxed to Defendants Counsel on this 24th Day Of April 2015.

                           Sincerely

                                              John Reed JR,
ft    r



•si




          H   o
              m